558 F.2d 236
15 Fair Empl.Prac.Cas.  604
James L. COBB, Plaintiff-Appellant,v.CHEVRON U. S. A., INC., Defendant-Appellee.
No. 77-2342.
United States Court of Appeals,Fifth Circuit.
Aug. 24, 1977.

Robert N. Willis, Atlanta, Ga., for plaintiff-appellant.
Charles Kelso, D. Gerald Coker, Atlanta, Ga., for defendant-appellee.
Appeal from the United States District Court for the Northern District of Georgia.
Before COLEMAN, GODBOLD and TJOFLAT, Circuit Judges.

BY THE COURT:

1
Plaintiff appeals the denial by the district court of a jury trial on his Age Discrimination Employment Act, 29 U.S.C. §§ 621 et seq., claim against Chevron.  Chevron has moved to dismiss the appeal.


2
Because the requirements of 28 U.S.C. § 1292(a) and (b) have not been met, this issue is not cognizable on appeal.1


3
The appeal is DISMISSED.



1
 For treatment of this issue when presented as a writ of mandamus see Dairy Queen, Inc. v. Wood, 369 U.S. 469, 82 S.Ct. 894, 8 L.Ed.2d 44 (1962); Moore's Fed.Prac. Vol. 9, P 110.20(4)
It appears that the issue raised by this appeal was submitted for decision to a panel of this court on April 20, 1977, in Murphy v. American Motors Sales Corp.  (No. 76-2718).